DETAILED ACTION
This is a notice of allowance in response to the RCE filed 11/11/2021 and the IDS filed 11/11/2021.
	
Status of Claims
Claims 17-20, 22-31, and 33-44 are pending;
Claims 1-16, 21, and 32 have been cancelled; claims 17-19, 23, 27, 29, 37, 38, 40-42, and 44 are currently amended; claims 20, 22, 24-26, 28, 30, 31, 33-36, 39, and 43 were previously presented;
Claims 17-20, 22-31, and 33-44 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  The applicant's submission filed 11/11/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 11/11/2021 has been considered by the Examiner.

Drawings
The replacement drawings filed 11/11/2021 are accepted by the Examiner.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with the applicant's representative, Marcus P. Dolce, Reg. No. 46,073, on 08/25/2021 (also see Notice of Allowance mailed 08/31/2021).
The application has been amended as follows:
	
	In the Claims Filed 03/11/2021

Claim 27, line 4, "abutment or" has been changed to --abutment surface or--.
Claim 38, line 7, "each of" has been deleted.
Claim 42, line 7, "each of" has been deleted.

Allowable Subject Matter
The after final amendment filed 03/11/2021 has been entered, as indicated by the Advisory Action mailed 04/19/2021.  Moreover, claims 17-20, 22-31, and 33-44, filed 03/11/2021, with the foregoing examiner's amendment, are allowed.  Also see Notice of Allowance mailed 08/31/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631